Citation Nr: 9910154	
Decision Date: 04/12/99    Archive Date: 04/29/99

DOCKET NO.  97-32 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, his wife and a friend


ATTORNEY FOR THE BOARD

E. W. Koennecke, Associate Counsel


INTRODUCTION

The appellant served on active duty from September 1967 to 
July 1969.

This case comes before the Board of Veteran's Appeals (the 
Board) on appeal from a July 1997 rating decision of the Los 
Angeles, California, Department of Veterans Affairs (VA) 
Regional Office (RO). 


REMAND

The claim is for service connection for post-traumatic stress 
disorder.  At the time of the Travel Board hearing which was 
conducted in December 1998, the appellant submitted for the 
first time a statement that outlined his alleged combat 
stressors.  A post-traumatic stress disorder diagnosis is of 
record.  

Accordingly, this case is REMANDED for the following 
development:

1.  The RO should afford the appellant an 
opportunity to procure lay statements 
from persons who may have witnessed the 
events he identifies as stressors.

2.  The RO should review the December 
1998 submission, as well as statements by 
the appellant already of record, and 
prepare a summary of the asserted 
stressors.  This summary, as well as 
supporting documents and statements, 
should be forwarded to the U.S. Armed 
Services Center for Research of Unit 
Records for verification of the events 
claimed by the appellant as stressors.  
If the record does not contain adequate 
information to refer to the U.S. Armed 
Services Center for Research of Unit 
Records for stressor verification, the 
reason for the failure to refer the 
matter should be noted in the record.  In 
particular, the following alleged 
stressors should be addressed:

a) The commanding officer of the 
appellant's unit, a Col. Lloyd, was shot.

b) Abdominal injury to a Robert Duran.

c) Injury or death of SP/4 Arlow.

3.  After completion of the above 
development, the RO should afford the 
appellant a psychiatric examination to 
determine whether there is a link between 
the current diagnosis and the verified or 
unverified stressors as the case may be.  
The claims folder, including all records 
obtained per this Remand, and a copy of 
this Remand must be made available to the 
examiner and should be so noted on the 
report.

The examiner should be specifically 
requested to render an opinion as to 
whether the psychiatric symptomatology is 
related to the claimed stressor events 
during service.  The examiner is 
specifically requested to frame the 
diagnosis under the appropriate DSM 
criteria.

4.  The General Counsel, in representing 
VA before the Court of Veteran's Appeals, 
has noted that the RO has duties.  
Pursuant to 38 C.F.R. § 3.655 (1998), 
when the claimant pursuing an original, 
reopened or claim for an increase without 
good cause fails to report for 
examination, the claim will be denied.  
However, the Secretary must show a lack 
of good cause for failing to report.  
Further, VA has a duty to fully inform 
the veteran of the consequences of the 
failure to undergo the scheduled 
examination.  The RO must comply with all 
notification requirements regarding the 
duty to report and the failure to report 
for examination.  The Remand serves as 
notice of the regulation.

If upon completion of the above action, the claim remains 
denied, the case should be returned to the Board after 
compliance with all requisite appellate procedures.  The 
appellant is free to submit additional evidence or argument 
on remand.  Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).



